 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     KULVIR SINGH CHEEMA
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
                                                      Case No.: 2:16-cr-070 MCE
11
     UNITED STATES OF AMERICA,
12
                   Plaintiff,                         ORDER TO SET SENTENCING HEARING
13                                                    AND PRE-SENTENCE INVESTIGATION
14   vs.                                              REPORT DISCLOSURE SCHEDULE

15   KULVIR SINGH CHEEMA,
16                                                    Court:      Hon. Morrison C. England, Jr.
                   Defendant.
17                                                    Date:        May 20, 2021
                                                      Time:        10:00 a.m.
18

19

20

21

22
            This matter is presently set for a Status as to Sentencing on May 20, 2021. The parties to
23

24   this action, Plaintiff United States of America by and through Assistant U.S. Attorney Brian A.

25   Fogerty and Attorney Todd D. Leras on behalf of Defendant Kulvir Cheema, submit this request
26
     to set a Pre-Sentence Investigation Report (PSR) Disclosure Schedule and a Judgment and
27   ORDER SETTING
     SENTENCING HEARING AND
28   PSR DISCLOSURE SCHEDULE
 1   Sentencing Hearing on September 23, 2021.
 2
            The assigned probation officer has confirmed her availability on the requested date. The
 3
     government, defense counsel, and the probation officer propose to set a PSR disclosure schedule
 4
     as follows:
 5

 6          1. Draft PSR Disclosure Date: August 12, 2021;

 7          2. Informal Objections to Draft PSR: August 26, 2021;
 8
            3. Final PSR Date: September 2, 2021;
 9
            4. Motion for Correction Date: September 9, 2021; and
10
            5. Reply Date: September 16, 2021.
11

12          This request follows a guilty plea so an exclusion of time pursuant to the Speedy Trial

13   Act is not required. Assistant U.S. Attorney Brian Fogerty approved of the proposed dates and
14
     authorized Todd D. Leras via email to sign this Stipulation on his behalf.
15
     DATED: May 17, 2021
16                                                By      /s/ Todd D. Leras for
                                                                 BRIAN A. FOGERTY
17
                                                                 Assistant United States Attorney
18
     DATED: May 17, 2021                          By      /s/ Todd D. Leras
19                                                               TODD D. LERAS
                                                                 Attorney for Defendant
20
                                                                 KULVIR SINGH CHEEMA
21

22

23

24

25

26

27   ORDER SETTING
     SENTENCING HEARING AND
28   PSR DISCLOSURE SCHEDULE
 1                                              ORDER
 2
            The Status of Sentencing Hearing for this matter, set for May 20, 2021, is vacated. The
 3
     Judgment and Sentencing Hearing in this matter is set on September 23, 2021, at 10:00 a.m. The
 4
     Court adopts the Pre-Sentence Investigation Report Disclosure Schedule proposed by the parties.
 5

 6          IT IS SO ORDERED.

 7   Dated: May 18, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   ORDER SETTING
     SENTENCING HEARING AND
28   PSR DISCLOSURE SCHEDULE
